Exhibit RESOLUTION OF THE BOARD OF DIRECTORS OF PG&E CORPORATION February 17, WHEREAS, the Audit Committee of this Board of Directors has reviewed the audited consolidated financial statements for this corporation for the year ended December31, 2009, and has recommended to the Board that such financial statements be included in the corporation’s Annual Report on Form10-K for the year ended December31, 2009, to be filed with the Securities and Exchange Commission; and WHEREAS, the Board has authorized said financial statements to be included in said Annual Report on Form10-K; NOW, THEREFORE, BE IT RESOLVED that each of HYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC A.
